DETAILED ACTION
1.	 Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
3.	Claim 1, 9, and 17 are objected to because of the following informalities:  
The claims similarly recite “wherein each of the plurality of groups comprises either potential abnormal data points or potential normal data points” follow by the step “determining, by the one or more processors a plurality of groups of potential abnormal data points from the plurality of groups;” It is not clear how the plurality of groups of potential abnormal data points from the plurality of groups would be determined if the option choose in the prior limitation is potential normal data points. If it was choosing no potential abnormal data points would exist.
Appropriate clarification is required.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


5.	Claims 1-3, 8-11, 16-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Baradaran et al. (US 20170124478 A1) in view of Jeong et al. (US 20190079821 A1).

As per claim 1, Baradaran teaches a computer-implemented method comprising (Baradaran, par. [0003], system and methods of the present disclosure : 
classifying, by one or more processors (Baradaran, figs. 1E, par. [0078], processor), a plurality of data points collected at different time points into a plurality of groups, wherein each of the plurality of groups comprises either potential abnormal data points or potential normal data points (Baradaran, figs. 7A-B, par. [0262]-[0263], “the normalcy calculator 710 may group or label each data point into a respective partition or cluster within the data space.” Where the group or label each data point is interpreted as the classifying plurality of data points collected at different time points into a plurality of groups. For example, fig. 7:735A, 7:735B, illustrates a plurality of data points being grouping in a region/cluster that covers at least the spatial extent of the cluster of data points. Where the region/cluster has a training data sets O hereinafter interpreted as the plurality of groups of abnormal data, and a training data sets X hereinafter interpreted as the plurality of groups of normal data. Further, the data points can be received in different time points such as receive a network traffic corresponding to the new data points or receive the set of outliers include data points. Where the data point herein are being received in different time points); 
determining, by the one or more processors (Baradaran, figs. 1E, par. [0078], processor), a plurality of groups of potential abnormal data points from the plurality of groups (Baradaran, fig. 7B, par. [0253], “The set of abnormal data points of the original training data set O may comprise N data points” Where the set of abnormal data points is being mathematically determining via the expression T = ( O .Math. X ) .Math. Y .Math. { O = { o 1 , o 2 , .Math. .Math. .Math. o N } X = { x 1 , x 2 , .Math. .Math. ; 
identifying, by the one or more processors, data points in the first group as abnormal data points (Baradaran, fig. 7B, par. [0249], “identify abnormal data point(s)” Where the data points is interpreted to being identified in the first group as abnormal data points). 
However, it is noted that the prior art of Baradaran does not explicitly teach “determining, by the one or more processors, correlations between a first group of the plurality of groups of potential abnormal data points with other groups of potential abnormal data points; and in response to the first group of the plurality of groups of potential abnormal data points being uncorrelated to a majority of the other groups of potential abnormal data points based on the correlations;”
On the other hand, in the same field of endeavor, Jeong teaches determining, by the one or more processors, correlations between a first group of the plurality of groups of potential abnormal data points with other groups of potential abnormal data points (Jeong, fig. 8-11, par. [0118], [0167]-[0168], identifying an event correlation. Where the event correlation is determined between a group of CIs event occurred in a 10 minutes time frame and other CIs events occurred outside of the 10 minute time frame. Where the group of CIs event occurred in a 10 minutes time frame is interpreted as the first group of the plurality of groups of potential abnormal data points, and the other CIs events occurred outside of the 10 minute time frame is interpreted as the other groups of potential abnormal data points); and 
in response to the first group of the plurality of groups of potential abnormal data points being uncorrelated to a majority of the other groups of potential abnormal data points based on the correlations (Jeong, fig. 8-11, par. [0168], “CI(3) and CI(5)) which occur after 10 minutes from the occurrence time of the incident CI event may be considered as CIs or CI events which do not have a correlation.” Where the CI(3) and CI(5)) are interpreted as the CI(2), CI(8), CI(7), CI(4), and CI(6)) within 10 minutes from Jul. 17, 2017 13:10:20 which is the occurrence time of the incident CI event may be considered as the CIs or the CI events having the correlatione first group of the plurality of groups of potential abnormal data points being uncorrelated to a majority of the other groups of potential abnormal data points based on the correlations. Once CI(3) and CI(5)) is less events than the correlate events CI(2), CI(8), CI(7), CI(4), and CI(6)) within 10 minutes from Jul. 17, 2017 13:10:20 which is the occurrence time of the incident CI event may be considered as the CIs or the CI events having the correlation, for example);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jeong that teaches technique for processing fault events of an IT system into Baradaran that teaches detecting anomalies. Additionally, this improves anomaly detection in network traffic data.
The motivation for doing so would be to define information between entities for a root cause analysis of fault which facilitate the management of the entities (Jeong par. [0009]). 

Baradaran teaches wherein classifying the plurality of data points into the plurality of groups comprises: classifying, by the one or more processors, the plurality of data points into the plurality of groups by using a k-means clustering algorithm (Baradaran, figs. 7B-C, par. [0249], [0260], “a K-means clustering algorithm. The present systems and methods may include injected outlier data points into the training dataset, and may apply a K-means clustering algorithm to calculate boundaries of one or more clusters in the data space between normal data points and abnormal data points.” Where calculate boundaries of one or more clusters in the data space between normal data points and abnormal data points is inherent to create a classification boundary of one or more clusters), 
wherein either potential abnormal data points or potential normal data points comprised in each of the plurality of groups are collected within a respective time window (Baradaran, figs. 5A-C, par. [0189], a predetermined amount of time is interpreted as the time that the potential abnormal data points or potential normal data points comprised in each of the plurality of groups are collected).

As per claim 3, Baradaran teaches wherein determining the plurality of groups of potential abnormal data points from the plurality of groups comprises: determining, by the one or more processors, each of the plurality of groups of potential abnormal data points (Baradaran, fig. 7B, par. [0253], [0260]-[0261], fig. 7B, “defining which data points are normal or abnormal”. Mathematically, the training data may be, for example, expressed as: where T represents the total training dataset and may be a union of a set of abnormal data points of the original training data set O, a set  based on a corresponding one of the plurality of groups comprising the potential abnormal data points (Baradaran, fig. 7B:735A, 7B:735B, par. [0260]-[0261], “an abnormal data point (O) located at the end of the normalcy radius 734A on the edge of the circular region 735A” Wherein the normalcy radius can be interpreted as the corresponding one of the plurality of groups comprising the potential abnormal data points); 
determining, by the one or more processors, whether each of the plurality of groups of potential abnormal data points is subject to a predetermined distribution (Baradaran, fig. 7B, par. [0264], [0277], “the normalcy calculator 710 may be configured to adjust the radius 734A defining the region 735A around the center 732 until a predetermined portion (e.g., 80-99%) of the artificial outliers 731′ (Y) are outside the region 735A” Where the predetermined portion (e.g., 80-99%) of the artificial outliers 731′ (Y) is interpreted as the predetermined distribution); and 
in response to a second group of the plurality of groups of potential abnormal data points being not subject to the predetermined distribution (Baradaran, fig. 7B, par. [0264], “boundary of the region 735B defined by the normalcy radius 734B is a predefined margin (e.g., a first margin 736) away from a known abnormal data point 731,” where the radius 734B is a predefined margin is interpreted as the second group of the plurality of groups of potential abnormal data points being not subject to the predetermined distribution), 
removing, by the one or more processors, the second group from the plurality of groups of potential abnormal data points (Baradaran, fig. 7B, par. [0277], “the normalcy calculator 710 may reduce or adjust the length of the outer radius 734A to the first normalcy radius 734B until a predetermined percentage (e.g., 100%, 95% or another portion) of the abnormal data points 731 and artificial outliers 731′ are excluded from the region 735B defined by the first normalcy radius 734B.” wherein the abnormal data points 731 and artificial outliers 731′ are excluded from the region 735B defined by the first normalcy radius 734B is interpreted as to removing, by the one or more processors, the second group from the plurality of groups of potential abnormal data points).

As per claim 8, Baradaran teaches further comprising: determining, by the one or more processors, a group of potential normal data points based on one of the plurality of groups comprising the potential normal data points (Baradaran, fig. 7B, par. [0253], [0266], “The set of normal data points of the original training data set X may comprise M data points.” Where a ratio or percentage of normal data points 733 versus the abnormal data points 731 and/or artificial outliers 731′ is determined. Where the set of normal data points of the original training data set X is interpreted as the group of potential normal data points based on one of the plurality of groups comprising the potential normal data points);
determining, by the one or more processors, a normal data range, based on an average value of the group of potential normal data points and a standard deviation of the group of potential normal data points (Baradaran, fig. 7:734B, par. determine the normalcy radius 734B such that the circumference or boundary of the region 735B defined by the normalcy radius 734B is a predefined margin (e.g., a first margin 736) away from a known abnormal data point 731, a second margin away 738 away from an artificial outlier 731′, and/or a third margin 740 away from a normal data point 733.” Where the normalcy radius 734B is interpreted as the normal data range. Where the predefined margin is interpreted as the   average value of the group of potential normal data points, and the second margin away is interpreted as the standard deviation of the group of potential normal data points); and 
in response to a data point in the group of potential normal data points falling outside the normal data range (Baradaran, fig. 7, par. [0266], “adjust the distance of the radius 734A until the change in the number of data points 731, 731′, and/or 733 is below a predefined threshold.” The adjust the distance of the radius is interpreted to be in response to a data point in the group of potential normal data points falling outside the normal data range),
identifying, by the one or more processors, the data point as an abnormal data point (Baradaran, fig. 7B, par. [0249], “identify abnormal data point(s)” Where the data points is interpreted to being identified in the first group as abnormal data points).

As per claim 9, Baradaran teaches a computer system comprising (Baradaran, par. [0003], system and methods of the present disclosure may define more accurately or precisely the boundaries distinguishing between normal and anomalous (or abnormal) data points): 
one or more processors (Baradaran, par. [0077], “The computing device 100 may be based on any of these processors”), one or more computer-readable memories, one or more computer-readable tangible storage media (Baradaran, par. [0078], “Main memory unit 122 may be one or more memory chips capable of storing data and allowing any storage location to be directly accessed by the microprocessor 101”), and 
program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, wherein the computer system is capable of performing a method comprising (Baradaran, par. [0281], “a computer readable non-volatile storage unit (e.g., CD-ROM, floppy disk, hard disk drive, etc.). The article of manufacture may be accessible from a file server providing access to the computer-readable programs via a network transmission line, wireless transmission media, signals propagating through space, radio waves, infrared signals, etc. The article of manufacture may be a flash memory card or a magnetic tape. The article of manufacture includes hardware logic as well as software or programmable code embedded in a computer readable medium that is executed by a processor. In general, the computer-readable programs may be implemented in any programming language, such as LISP, PERL, C, C++, C#, PROLOG, or in any byte code language such as JAVA. The software programs may be stored on or in one or more articles of manufacture as object code.”): 
classifying a plurality of data points collected at different time points into a plurality of groups, wherein each of the plurality of groups comprises either potential abnormal data points or potential normal data points (Baradaran, figs. 7A-B, par. [0262]-[0263], “the normalcy calculator 710 may group or label each data point into a respective partition or cluster within the data space.” Where the group or label each data point is interpreted as the classifying plurality of data points collected at different time points into a plurality of groups. For example, fig. 7:735A, 7:735B, illustrates a plurality of data points being grouping in a region/cluster that covers at least the spatial extent of the cluster of data points. Where the region/cluster has a training data sets O hereinafter interpreted as the plurality of groups of abnormal data, and a training data sets X hereinafter interpreted as the plurality of groups of normal data. Further, the data points can be received in different time points such as receive a network traffic corresponding to the new data points or receive the set of outliers include data points. Where the data point herein are being received in different time points); 
determining a plurality of groups of potential abnormal data points from the plurality of groups (Baradaran, “The set of abnormal data points of the original training data set O may comprise N data points” Where the set of abnormal data points is being mathematically determining via the expression T = ( O .Math. X ) .Math. Y .Math. { O = { o 1 , o 2 , .Math. .Math. .Math. o N } X = { x 1 , x 2 , .Math. .Math. .Math. x M } Y = { y 1 , y 2 , .Math. .Math. .Math. y P }. Where the set of abnormal data points is interpreted as the plurality of groups of potential abnormal data points from the plurality of groups);
identifying data points in the first group as abnormal data points (Baradaran, fig. 7B, par. [0249], “identify abnormal data point(s)” Where the data points is interpreted to being identified in the first group as abnormal data points). 
 
Baradaran does not explicitly teach “determining correlations between a first group of the plurality of groups of potential abnormal data points with other groups of potential abnormal data points; and in response to the first group of the plurality of groups of potential abnormal data points being uncorrelated to a majority of the other groups of potential abnormal data points based on the correlations;”
On the other hand, in the same field of endeavor, Jeong teaches determining correlations between a first group of the plurality of groups of potential abnormal data points with other groups of potential abnormal data points (Jeong, fig. 8-11, par. [0118], [0167]-[0168], identifying an event correlation. Where the event correlation is determined between a group of CIs event occurred in a 10 minutes time frame and other CIs events occurred outside of the 10 minute time frame. Where the group of CIs event occurred in a 10 minutes time frame is interpreted as the first group of the plurality of groups of potential abnormal data points, and the other CIs events occurred outside of the 10 minute time frame is interpreted as the other groups of potential abnormal data points); and 
in response to the first group of the plurality of groups of potential abnormal data points being uncorrelated to a majority of the other groups of potential abnormal data points based on the correlations (Jeong, fig. 8-11, par. [0168], “CI(3) and CI(5)) which occur after 10 minutes from the occurrence time of the incident CI event may be considered as CIs or CI events which do not have a correlation.” Where the CI(3) and CI(5)) are interpreted as the CI(2), CI(8), CI(7), CI(4), and CI(6)) within 10 minutes from Jul. 17, 2017 13:10:20 which is the occurrence time of ;
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jeong that teaches technique for processing fault events of an IT system into Baradaran that teaches detecting anomalies. Additionally, this improves anomaly detection in network traffic data.
The motivation for doing so would be to define information between entities for a root cause analysis of fault which facilitate the management of the entities (Jeong par. [0009]). 

As per claim 10, Baradaran teaches wherein classifying the plurality of data points into the plurality of groups comprises: classifying the plurality of data points into the plurality of groups by using a k-means clustering algorithm (Baradaran, figs. 7B-C, par. [0249], [0260], “a K-means clustering algorithm. The present systems and methods may include injected outlier data points into the training dataset, and may apply a K-means clustering algorithm to calculate boundaries of one or more clusters in the data space between normal data points and abnormal data points.” Where calculate boundaries of one or more clusters in the data space between normal data points and abnormal data points is inherent to create a classification boundary of one or more clusters), 
wherein either potential abnormal data points or potential normal data points comprised in each of the plurality of groups are collected within a respective time window (Baradaran, figs. 5A-C, par. [0189], a predetermined amount of time is interpreted as the time that the potential abnormal data points or potential normal data points comprised in each of the plurality of groups are collected).

As per claim 11, Baradaran teaches wherein determining the plurality of groups of potential abnormal data points from the plurality of groups comprises: 
determining each of the plurality of groups of potential abnormal data points (Baradaran, fig. 7B, par. [0253], [0260]-[0261], fig. 7B, “defining which data points are normal or abnormal”. Mathematically, the training data may be, for example, expressed as: where T represents the total training dataset and may be a union of a set of abnormal data points of the original training data set O, a set of normal data points of the original training data set X, and the injected set of outliers Y. Where mathematically calculate and represent the set of abnormal data points is interpreted as the determining each of the plurality of groups of potential abnormal data points) based on a corresponding one of the plurality of groups comprising the potential abnormal data points (Baradaran, fig. 7B:735A, 7B:735B, par. [0260]-[0261], “an abnormal data point (O) located at the end of the normalcy radius 734A on the edge of the circular region 735A” Wherein the normalcy radius can be interpreted as the corresponding one of the plurality of groups comprising the potential abnormal data points); 
determining whether each of the plurality of groups of potential abnormal data points is subject to a predetermined distribution (Baradaran, fig. 7B, par. [0264], [0277], “the normalcy calculator 710 may be configured to adjust the radius 734A defining the region 735A around the center 732 until a predetermined portion (e.g., 80-99%) of the artificial outliers 731′ (Y) are outside the region 735A” Where the predetermined portion (e.g., 80-99%) of the artificial outliers 731′ (Y) is interpreted as the predetermined distribution); and 
in response to a second group of the plurality of groups of potential abnormal data points being not subject to the predetermined distribution (Baradaran, fig. 7B, par. [0264], “boundary of the region 735B defined by the normalcy radius 734B is a predefined margin (e.g., a first margin 736) away from a known abnormal data point 731,” where the radius 734B is a predefined margin is interpreted as the second group of the plurality of groups of potential abnormal data points being not subject to the predetermined distribution), 
removing the second group from the plurality of groups of potential abnormal data points (Baradaran, fig. 7B, par. [0277], “the normalcy calculator 710 may reduce or adjust the length of the outer radius 734A to the first normalcy radius 734B until a predetermined percentage (e.g., 100%, 95% or another portion) of the abnormal data points 731 and artificial outliers 731′ are excluded from the region 735B defined by the first normalcy radius 734B.” wherein the abnormal data points 731 and artificial outliers 731′ are excluded from the region 735B defined by the first normalcy  removing, by the one or more processors, the second group from the plurality of groups of potential abnormal data points).

As per claim 16, Baradaran teaches determining a group of potential normal data points based on one of the plurality of groups comprising the potential normal data points (Baradaran, fig. 7B, par. [0253], [0266], “The set of normal data points of the original training data set X may comprise M data points.” Where a ratio or percentage of normal data points 733 versus the abnormal data points 731 and/or artificial outliers 731′ is determined. Where the set of normal data points of the original training data set X is interpreted as the group of potential normal data points based on one of the plurality of groups comprising the potential normal data points); 
determining, based on an average value of the group of potential normal data points and a standard deviation of the group of potential normal data points, a normal data range (Baradaran, fig. 7:734B, par. [0264], “determine the normalcy radius 734B such that the circumference or boundary of the region 735B defined by the normalcy radius 734B is a predefined margin (e.g., a first margin 736) away from a known abnormal data point 731, a second margin away 738 away from an artificial outlier 731′, and/or a third margin 740 away from a normal data point 733.” Where the normalcy radius 734B is interpreted as the normal data range. Where the predefined margin is interpreted as the   average value of the group of potential normal data points, and the second margin away is interpreted as the standard deviation of the group of potential normal data points); and 
in response to a data point in the group of potential normal data points falling outside the normal data range (Baradaran, fig. 7, par. [0266], “adjust the distance of the radius 734A until the change in the number of data points 731, 731′, and/or 733 is below a predefined threshold.” The adjust the distance of the radius is interpreted to be in response to a data point in the group of potential normal data points falling outside the normal data range), 
identifying the data point as an abnormal data point (Baradaran, fig. 7B, par. [0249], “identify abnormal data point(s)” Where the data points is interpreted to being identified in the first group as abnormal data points).

6.	Claims 4-7, 12-15, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Baradaran et al. (US 20170124478 A1) in view of Jeong et al. (US 20190079821 A1).

As per claim 4, Baradaran, and Jeong teach all the limitations as discussed in claim 3 above.  
However, it is noted that the combination of the prior art of Baradaran, and Jeong does not explicitly teach “wherein the predetermined distribution is a Gaussian distribution;”
On the other hand, in the same field of endeavor, Howard teaches wherein the predetermined distribution is a Gaussian distribution (Howard, par. [0029], a Gaussian envelope. Wherein the Gaussian envelope is interpreted as the Gaussian distribution).
Howard that teaches performing Bayesian assessment of real-world behavior during multitasking into the combination of Baradaran that teaches detecting anomalies, and Jeong that teaches technique for processing fault events of an IT system. Additionally, this improves anomaly detection in network traffic data.
The motivation for doing so would be to provide an early detection of cognitive based on analyzes of capture sensor anomaly data (Howard par. [0003]). 

As per claim 5, Baradaran, and Jeong teach all the limitations as discussed in claim 3 above.  
Additionally, Howard teaches wherein determining whether each of the plurality of groups of potential abnormal data points is subject to the predetermined distribution comprises: 
performing, by the one or more processors, a Kolmogorov-Smirnov test on each of the plurality of groups of potential abnormal data points (Howard, fig. 4, par. [0037], “Statistical analysis may be applied to the results. For example, the Kolmogorov-Smirnov test may show that median frequency (f.sub.m) data is not normally distributed (p<0.01) for both the hand trajectories and accelerations.” Where the Kolmogorov-Smirnov test is inherent to being performed in order to show that median frequency (f.sub.m) data is not normally distributed (p<0.01) for both the hand trajectories and accelerations).

Baradaran, and Jeong teach all the limitations as discussed in claim 3 above.  
Additionally, Howard teaches wherein determining whether each of the plurality of groups of potential abnormal data points is subject to the predetermined distribution comprises: 
generating, by the one or more processors, a Q-Q graph based on each of the plurality of groups of potential abnormal data points (Howard, fig. 4, par. [0037], “Q-Q (quantile-quantile) plots may further confirm a non-Gaussian distribution with zero mean and unit variance.” Wherein the Q-Q (quantile-quantile) plots are interpreted as the Q-Q graph. Where the Q-Q (quantile-quantile) plots is inherent to be generated as illustrated in fig. 4); and 
determining, by the one or more processors, whether each of the plurality of groups of potential abnormal data points is subject to the predetermined distribution based on the Q-Q graph (Howard, fig. 4, par. [0037], “The Q-Q plots may be used to visually check for normality, as shown in FIG. 4. In the examples shown in FIG. 4, Q-Q plots showing the data across the four conditions for hand trajectories 402 and accelerations 404 are shown.” Wherein the Q-Q plots may be used to visually check for normality he Q-Q plots may be used to visually check for normality is interpreted as the determining whether each of the plurality of groups of potential abnormal data points is subject to the predetermined distribution based on the Q-Q graph. The visually check for normality is inherent to confirm/find potential abnormal data points is subject to the predetermined distribution based on the Q-Q graph if it exist).
Baradaran, and Jeong teach all the limitations as discussed in claim 1 above.  
Additionally, Howard teaches wherein determining the correlations among the plurality of groups of potential abnormal data points comprises: determining, by the one or more processors, the correlations among the plurality of groups of potential abnormal data points by performing an Analysis of Variance on the plurality of groups of potential abnormal data points (Howard, fig. 5, par. [0038], [0041], “A rank transformation procedure may be used in order to apply an analysis of variance on the data, with groups consisting of the 4 conditions (single task, dual with speech task, dual with Stroop task, and triple task). The ranked f.sub.m may be used as the dependent variable.” Where the analysis of variance on the data is interpreted as the performing an Analysis of Variance on the plurality of groups of potential abnormal data points. The analysis of variance is determining differences/correlations present between the data. For example, ranked analysis of variance may show no significant difference between conditions for hand trajectory (F(3,195)=0.3170, p=0.81) and acceleration (F(3,195)=2.556, p=0.06).).

As per claim 12, Baradaran, and Jeong teach all the limitations as discussed in claim 11 above.  
However, it is noted that the combination of the prior art of Baradaran, and Jeong does not explicitly teach “wherein the predetermined distribution is a Gaussian distribution;”
Howard teaches wherein the predetermined distribution is a Gaussian distribution (Howard, par. [0029], a Gaussian envelope. Wherein the Gaussian envelope is interpreted as the Gaussian distribution).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Howard that teaches performing Bayesian assessment of real-world behavior during multitasking into the combination of Baradaran that teaches detecting anomalies, and Jeong that teaches technique for processing fault events of an IT system. Additionally, this improves anomaly detection in network traffic data.
The motivation for doing so would be to provide an early detection of cognitive based on analyzes of capture sensor anomaly data (Howard par. [0003]).

As per claim 13, Baradaran, and Jeong teach all the limitations as discussed in claim 11 above.  
Additionally, Howard teaches wherein determining whether each of the plurality of groups of potential abnormal data points is subject to the predetermined distribution comprises: performing a Kolmogorov-Smirnov test on each of the plurality of groups of potential abnormal data points (Howard, fig. 4, par. [0037], “Statistical analysis may be applied to the results. For example, the Kolmogorov-Smirnov test may show that median frequency (f.sub.m) data is not normally distributed (p<0.01) for both the hand trajectories and accelerations.” Where the Kolmogorov-Smirnov test is inherent to being performed in order to show that .

As per claim 14, Baradaran, and Jeong teach all the limitations as discussed in claim 11 above.  
Additionally, Howard teaches wherein determining whether each of the plurality of groups of potential abnormal data points is subject to the predetermined distribution comprises: generating a Q-Q graph based on each of the plurality of groups of potential abnormal data points (Howard, fig. 4, par. [0037], “Q-Q (quantile-quantile) plots may further confirm a non-Gaussian distribution with zero mean and unit variance.” Wherein the Q-Q (quantile-quantile) plots are interpreted as the Q-Q graph. Where the Q-Q (quantile-quantile) plots is inherent to be generated as illustrated in fig. 4); and 
determining whether each of the plurality of groups of potential abnormal data points is subject to the predetermined distribution based on the Q-Q graph (Howard, fig. 4, par. [0037], “The Q-Q plots may be used to visually check for normality, as shown in FIG. 4. In the examples shown in FIG. 4, Q-Q plots showing the data across the four conditions for hand trajectories 402 and accelerations 404 are shown.” Wherein the Q-Q plots may be used to visually check for normality he Q-Q plots may be used to visually check for normality is interpreted as the determining whether each of the plurality of groups of potential abnormal data points is subject to the predetermined distribution based on the Q-Q graph. The visually check for normality is inherent to .

As per claim 15, Baradaran, and Jeong teach all the limitations as discussed in claim 9 above.  
Additionally, Howard teaches wherein determining the correlations among the plurality of groups of potential abnormal data points comprises: determining the correlations among the plurality of groups of potential abnormal data points by performing an Analysis of Variance on the plurality of groups of potential abnormal data points (Howard, fig. 5, par. [0038], [0041], “A rank transformation procedure may be used in order to apply an analysis of variance on the data, with groups consisting of the 4 conditions (single task, dual with speech task, dual with Stroop task, and triple task). The ranked f.sub.m may be used as the dependent variable.” Where the analysis of variance on the data is interpreted as the performing an Analysis of Variance on the plurality of groups of potential abnormal data points. The analysis of variance is determining differences/correlations present between the data. For example, ranked analysis of variance may show no significant difference between conditions for hand trajectory (F(3,195)=0.3170, p=0.81) and acceleration (F(3,195)=2.556, p=0.06).).

As per claim 20, Baradaran, and Jeong teach all the limitations as discussed in claim 19 above.  
Baradaran, and Jeong does not explicitly teach “wherein the predetermined distribution is a Gaussian distribution;”
On the other hand, in the same field of endeavor, Howard teaches wherein the predetermined distribution is a Gaussian distribution (Howard, par. [0029], a Gaussian envelope. Wherein the Gaussian envelope is interpreted as the Gaussian distribution).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Howard that teaches performing Bayesian assessment of real-world behavior during multitasking into the combination of Baradaran that teaches detecting anomalies, and Jeong that teaches technique for processing fault events of an IT system. Additionally, this improves anomaly detection in network traffic data.
The motivation for doing so would be to provide an early detection of cognitive based on analyzes of capture sensor anomaly data (Howard par. [0003]). 

Prior Art of Record
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (US 20190236114 A1), teaches determining abnormal data.
Bauer et al. (US 20180119138 A1), teaches a deep scanning mutagenesis library to interrogate phenotypic changes in a population of cells comprising a plurality of CRISPR-Cas system guide RNAs targeting genomic sequences.
Loken et al. (US 20060263833 A1), teaches multi-dimensional analysis of measured cell characteristics.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehichioya, Fred can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2168